DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  Summary 
The response and amendment filed on April 30, 2021 are acknowledged. 
Claims 4, 16 and 27 are amended. New claims 22-33 are added. 
The response and amendment filed on May 05, 2021 are acknowledged. 
Claims 1 and 12 are amended. 
           Status of claims
Claims 2-3, 5-8, 14-15 and 17-19 were canceled. 
Claims 1, 4, 9-13, 16, 20-33 are pending and considered.
 		
Claim Rejections - 35 USC § 112
 The rejection of Claims 1, 9, 10, 11, 12, 13, 20, 21, 22, 23 24, 25, 26, 27, 28, 29, 30, 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed necessitated by Applicants’ amendment. 
                 Claim Rejections - 35 USC § 112
The rejection of Claims 24 and 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been removed necessitated by Applicants’ amendment.

Claims 1, 4, 9-13, 16, 20-33 are allowed. 

            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment filed on May 05, 2021 has effective overcome the 112 1st paragraph and potential 101 rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648